                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

UNITED STATES OF AMERICA
                                              No. 18 CR 495
             v.
                                              Judge Sara L. Ellis
IVAN PARKER

               PROTECTIVE ORDER GOVERNING DISCOVERY

       Upon the motion of the government, pursuant to Fed. R. Crim. P. 16(d), it is

hereby ORDERED:

       1.    All of the materials provided by the United States in preparation for, or in

connection with, any stage of the proceedings in this case (collectively, "the materials")

are subject to this protective order and may be used by defendant and defendant's

counsel (defined as counsel of record in this case) solely in connection with the defense

of this case, and for no other purpose, and in connection with no other proceeding,

without further order of this Court.

      2.     Defendant and defendant's counsel shall not disclose the materials or

their contents directly or indirectly to any person or entity other than         persons

employed to assist in the defense, persons who are interviewed as potential witnesses,

counsel for potential witnesses, and other persons to whom the Court may authorize

disclosure (collectively, "authorized persons"). Potential witnesses and their counsel

may be shown copies of the materials as necessary to prepare the defense, but may not

retain copies without prior permission of the Court.
       3.     Defendant, defendant's counsel, and authorized persons shall not copy or

reproduce the materials except in order to provide copies of the materials for use in

connection with this case by defendant, defendant's counsel, and authonzedpersons.

Such copies and reproductions shall be treated in the same manner as the original

materials.

       4.     Defendant, defendant's counsel, and authorizedpersons shall not disclose

any notes or records of any kind that they make in relation to the contents of the

materials, other than to authorized persons, and all such notes or records are to be

treated in the same manner as the original materials.

       5.     Before providing materials to an authorized person, defense counsel must

provide the authorized person with a copy of this Order.

       6.    Upon conclusion of all stages of this case, all of the materials and all

copies made thereof shall be disposed of in one of three ways, unless otherwise ordered

by the Court. The materials may be (1) destroyed; (2) returned to the United States; or

(3) retained in defense counsel's case file. The Court may require a certification as to

the disposition of any such materials. In the event that the materials are retained by

defense counsel, the restrictions of this Order continue   in effect for as long as the
materials are so maintained, and the materials may not be disseminated. or used in

connection with any other matter without further order of the Court.

             To the extent any material is produced by the United States to defendant

or defendant's counsel by mistake, the United States shall have the right to request the
return of the material and shall do so in writing. Within five days of the receipt of such

a request, defendant and/or defendant's counsel shall return all such material         if in
hard copy, and in the case of electronic materials, shall certifr in writing that all copies

of the specified material have been deleted from any location in which the material was

stored.

       8.     The restrictions set forth in this Order do not apply to documents that are

or become part of the public court record, including documents that have been received

in evidence at other trials, nor do the restrictions in this Order limit defense counsel in

the use of discovery materials in judicial proceedings in this case, except that any

document filed    by any party which attaches or otherwise             discloses sensitive

information, shall be fiIed under seal to the extent necessary to protect such

information, absent prior permission from this Court.

       9.     In the event that Defendant wishes to produce any sensitive materials to

the Government, the parties may return to Court to amend the scope of the order to

defi.ne the scope of those materials and provide for reciprocal obligations on the part   of

the Government in regard to the confidential treatment of such materials.
       10.   Nothing contained in this Order shall preclude any party from applying to

this Court for further relief or for modification of any provision hereof.

                                         EI{TER:



                                         District Judge
                                         United States District Court
                                         Northern District of Illinois

Date:   I le2ltY^
